


Exhibit 10.10

        PURCHASE/SALE PROMISE EXECUTED BY THE SHAREHOLDERS OF THE COMPANIES
MARINES C.A. AND RECÓRCHOLIS S.A. IN FAVOR OF DR. RÉCHER VIVANCO CORDOVA AND HIS
WIFE LUZ SIERRA VIVANCO IN THE AMOUNT OF: US$ 1,400,000.00*****.

        In the City of Guayaquil, Capital of the Province of Guayas, Republic of
Ecuador, today, December eleventh of two thousand two, before me, DR. PIERO
GASTON AYCART VINCENZINI, Head of the THIRTIETH Notary Public Office of this
Canton, appear the party of the first part, in their capacity as shareholders of
the company MARINES C.A.: the company BALTEK CORPORATION, with United States
nationality, represented by its Vice President for Latin American Operations,
Mr. Antonio Luis Díaz, also a United States national; the company MADERAS SECAS
C.A., MASECA, represented by its General Manager and Legal Representative, Eng.
José Alberto Sandoval Muñoz, an Ecuadorian national; and the company BALMANTA
S.A., represented, in his capacity as Second Manager and Legal Representative,
by Eng. Carlos Augusto Naranjo Lindao, an Ecuadorian national; the company
MARINES C.A. appears in its capacity as sole shareholder of the company
RECORCHOLIS S.A., represented by its General Manager and Legal Representative,
Eng. José Alberto Sandoval Muñoz; which party shall be called THE PROMISOR
SELLERS. As party of the second part appear RECHER VIVANCO CORDOVA, an
Ecuadorian national, and his wife, LUZ SIERRA DE VIVANCO, a Colombian national,
which party shall be called the PROMISOR BUYERS. All the persons appearing
herein are of legal age, executives, the first domiciled in the City of New
York, and all others in this city of Guayaquil, competent to commit and to
contract, whom I know, so sworn. Correctly instructed on the purpose and results
of this Purchase/Sale Promise document, which they proceed with as stated; and,
with full and complete freedom to execute it, they presented to me the draft
with the following tenor: MR. NOTARY: In the Registry of Certified Documents
which you keep, please insert a PURCHASE/SALE PROMISE for shares corresponding
to the share capital of the capital stock companies MARINES C.A. and RECÓRCHOLIS
S.A., with their assets and liabilities, pursuant to the states which are
indicated below: FIRST: PARTIES. The following persons appear in the execution
hereof: a) Party of the first part, in the capacity as PROMISOR SELLERS: The
Shareholders of the company MARINES C.A.: BALTEK CORPORATION, represented by
Mr. Antonio Luis Díaz, in his capacity as Vice President Latin American
Operations; MADERAS SECAS C.A., MASECA, represented by its General Manager and
Legal Representative, Eng. JOSÉ SANDOVAL MUÑOZ; and BALMANTA S.A., represented
by Eng. CARLOS NARANJO LINDAO, in his capacity as SECOND MANAGER; and the
Shareholder of the company RECORCHOLIS S.A.: MARINES C.A., represented by Eng.
JOSÉ SANDOVAL MUÑOZ in his capacity as General Manager. b) As party of the
second part, in their capacity as PROMISOR BUYERS: Mr. Récher Vivanco Córdova
and his wife, Luz Sierra de Vivanco, in their own behalves and representing
their personal rights and the marital estate they have formed. c) Also appearing
in order to make statements and to contract the obligations indicated below are
Eng. JOSE SANDOVAL MUÑOZ, Eng. CARLOS NARANJO LINDAO, and Eng. VICENTE OLLAGUE
LOYOLA, for the rights they represent as General Manager, First Manager, and
Second Manager, in that order, of the companies MARINES C.A. and RECORCHOLIS
S.A. SECOND: BACKGROUND. Eng. José Sandoval Muñoz, in his capacity as General
Manager and Legal Representative of the companies MARINES C.A. and RECORCHOLIS
S.A., and Eng. CARLOS NARANJO LINDAO and Eng. VICENTE OLLAGUE LOYOLA, in their
capacities as First Manager and Second Manager, of the same companies, expressly
state the following, with knowledge of the reasons: BACKGROUND OF MARINES
C.A.—That MARINES C.A. is a capital stock company with Ecuadorian nationality,
with domicile in Guayaquil, which has a share capital of SEVENTEEN THOUSAND
SEVEN HUNDRED FORTY-EIGHT UNITED STATES DOLLARS AND 00/100, represented by
forty-four thousand one hundred common registered shares with a value of forty
cents of a dollar each, and whose corporate purpose is the production, sowing,
harvesting, and production of Laboratory larvae, packing and sales of bioaquatic
species, especially shrimp. Likewise that such company has not declared itself
dissolved, or inactive. That the company MARINES

1

--------------------------------------------------------------------------------


C.A. was established with a share capital of twelve million sucres, through a
certified document executed on August twentieth of nineteen hundred eighty-one,
before the Notary Public of the canton of Urbina Jado, Attorney Marcos Díaz
Casqueta, and recorded in the Commercial Registry of Guayaquil on September
seventeenth of nineteen hundred eighty-one. That through a certified document
executed on December first of nineteen hundred ninety-eight, before the Ninth
Notary Public of Guayaquil, Dr. Gloria Lecaro de Crespo, and recorded in the
Commercial Registry of Guayaquil on September first of nineteen hundred
ninety-nine, the subscribed capital of the company was increased to the amount
of four hundred forty-one million two hundred thousand sucres. That through a
certified document executed on December eighteenth of the year two thousand
before the Thirtieth Notary Public of Guayaquil, Dr. Piero Aycart Vicenzini, and
recorded in the Commercial Registry of Guayaquil on August third of the year two
thousand one, the corporate bylaws of the company were amended and the capital
was converted into SEVENTEEN THOUSAND SIX HUNDRED FORTY-EIGHT UNITED STATES
DOLLARS AND 00/100 (US$ 17,648.00), represented by Forty-Four Thousand One
Hundred Twenty common registered shares with a par value of Forty Cents of a
Dollar each, which is what it is currently operating with. That such stock is
fully subscribed and paid in, and that there is no limitation or lien
whatsoever, which in any manner restricts the property rights over them. That
the only and current owners of such stock are the following: BALTEK CORPORATION
is owner of sixteen thousand two hundred twenty-eight (16,228) shares; MADERAS
SECAS C.A., MASECA is owner of twelve thousand eight hundred ninety (12,890)
shares, and BALMANTA S.A. is owner of fifteen thousand two (15,002) shares. That
among the assets of the company that are listed on the Inventory that is
attached as an integral part of the present instrument, there is a Shrimp Bed of
approximately Seven Hundred Thirty-Six hectares, located at the site called Isla
Verde, facing the Gulf of Guayaquil, a Shrimp Packing Plant located at
Lotización Las Ferias in the canton of Duran and a Larva Laboratory located at
San Pablo in the canton of Santa Elena, all in the province of Guayas. That
there exist no claims by third parties on ownership of the stock, or any action
or decision in which they or their repossession are demanded or ordered. That
MARINES C.A. is the only, absolute, and quiet owner of the aforementioned
assets. That MARINES C.A. is the only and absolute owner of all the facilities,
equipment, machinery, inputs, tools, and buildings existing on such properties,
the detail of which is in the inventory which, signed by the contracting
parties, is deemed part of the present contract. That the facilities, equipment,
machinery, inputs, tools, buildings, etc., cited in the preceding number have no
orders of seizure, prohibition against transfer, liens, nor are they subject to
rescissory, seizure, repossession, or probate action; that they are free of
judgments, seizure orders, real liens, and that they are exempt from limitations
of dominion; with the exception of the Open Mortgage and Industrial Lien granted
to Banco de la Producción S.A. Produbanco on the Isla Verde Shrimp Bed, located
facing the Gulf of Guayaquil, through a certified document signed on May seventh
of nineteen hundred ninety-nine before the Notary Public of Guayaquil, Dr. Roger
Arosemena Benites and recorded in the Property Registry of Guayaquil on June
twenty-ninth of nineteen hundred ninety-nine, which is pending cancellation by
the aforementioned banking institution. That no debt or obligation whatsoever
exists, due or coming due, contracted by MARINES C.A. in favor of third parties,
either as direct debtor, or as indirect debtor, or as guarantor, or as joint and
several co-debtor, except the liabilities indicated on the Balance Sheet closed
at November 30, 2002. Consequently, they expressly indicate that MARINES C.A.
owes no taxes, charges, special contributions of a tax nature, either provincial
or municipal, etc., that it also does not owe income tax; that, likewise, it is
not a debtor of the Department of the Merchant Marine and Coastlines, or of the
Ministries of Industry or National Defense, the Production Institutions, the
Central Bank of Ecuador, or of the National Development Bank. That the company's
Balance Sheet closed at November thirtieth of two thousand two reflects the
reality of the financial position of MARINES C.A. That MARINES C.A. does not owe
any amount whatsoever to its former employees, to whom it has paid all their
monies, such as salaries, bonuses, compensation, additional salaries, vacation,
etc. That, likewise, MARINES C.A. does not owe any amount whatsoever to the
Ecuadorian Institute of Social Security. That there are no material transactions
that have not been appropriately recorded in the accounting records that support
the financial statements. That MARINES C.A., in the management of its corporate
affairs, has followed the rules and laws of the Republic. That no agreements
exist to sell back the assets that form the company's capital. That

2

--------------------------------------------------------------------------------

MARINES C.A. does not have outstanding litigation of any nature, either as
plaintiff or defendant. BACKGROUND OF RECORCHOLIS S.A. That RECORCHOLIS S.A. is
a capital stock company with Ecuadorian nationality, with domicile in Guayaquil,
that has share capital of ONE THOUSAND 00/100 UNITED STATES DOLLARS, represented
by One Thousand common registered shares with a par value of One Dollar each and
whose corporate purpose is to sow, harvest, and sell bioaquatic species,
especially shrimp. Likewise that such company has not been declared dissolved,
or inactive. That the company RECORCHOLIS S.A. was established through a
certified document authorized by the Notary Public of the Canton of Urbina Jado,
Attorney Marcos Díaz Casquete on February twenty-fifth of nineteen hundred
eighty-one and was recorded in the Commercial Registry of Guayaquil on April
tenth of nineteen hundred eighty-one. Its initial share capital was five hundred
thousand sucres. Through a certified document authorized by the Thirtieth Notary
Public of the Canton of Guayaquil, Doctor Piero Aycart Vincenzini, on November
thirtieth of the year two thousand, which was recorded in the Commercial
Registry of Guayaquil on April second of the year two thousand one, the
aforementioned company changed its capital into United States dollars and
increased it to the amount of ONE THOUSAND 00/100 UNITED STATES DOLLARS (US$
1,000.00), divided into One Thousand common registered shares with a par value
of One Dollar each. That such shares are fully subscribed and paid in, and that
no limitation or encumbrance exists on them that in any way restricts the right
of ownership thereon. That the only current owner of all those shares is the
company MARINES C.A. That through Interministerial Resolution Number Two
Hundred, dated November tenth of nineteen hundred ninety-three, the Assistant
Secretaries of Fishing and National Defense, granted the aforementioned company
a renewal permit, for ten further years, for it to operate in the breeding,
cultivation, and domestic sale of shrimp on 200 hectares at the site Isla
Moquiñaña (also known as Isla Escalante), parish of Ximena, Canton of Guayaquil,
province of Guayas. That no third party claim exists on title to the shares, or
an action or judgment in which the repossession thereof is demanded or ordered.
That RECORCHOLIS S.A. is the only, absolute, and quiet concessionaire of the 200
hectares of the beach and bay zone at the aforementioned site, and that such
concession for the cultivation and exploitation of shrimp is legally effective,
for the ten additional years calculated from the granting of the initial
extension period, that is, until November tenth of the year two thousand three.
That RECORCHOLIS S.A. is the only and absolute owner of all the facilities,
equipment, machinery, inputs, tools, and buildings existing on such properties,
the detail of which is in the inventory which, signed by the contracting
parties, is deemed part of the present contract. That the facilities, equipment,
machinery, inputs, tools, buildings, etc., cited in the preceding number have no
orders of seizure, prohibition against transfer, liens, nor are they subject to
rescissory, seizure, repossession or probate action; that they are free of
judgments, seizure orders, real liens, and that they are exempt from limitations
of dominion, as well as that they are not affected by administrative claims.
That no debt or obligation whatsoever exists, due or coming due, contracted by
RECORCHOLIS S.A. in favor of third parties, either as direct debtor, or as
indirect debtor, or as guarantor, or as joint and several co-debtor, except the
liabilities indicated on the Balance Sheet closed at November 30, 2002.
Consequently, they expressly indicate that RECORCHOLIS S.A. owes no taxes,
charges, special contributions of a tax nature, either provincial or municipal,
etc., that it also does not owe income tax; that, likewise, it is not a debtor
of the Department of the Merchant Marine and Coastlines, or of the Ministries of
Industry or National Defense, the Production Institutions, the Central Bank of
Ecuador, or of the National Development Bank. That the company's Balance Sheet
closed at November thirtieth of two thousand two reflects the reality of the
financial position of RECORCHOLIS S.A. That RECORCHOLIS S.A. does not owe any
amount whatsoever to its former employees, to whom it has paid all their monies,
such as salaries, bonuses, compensation, additional salaries, vacation, etc.
That, likewise, RECORCHOLIS S.A. does not owe any amount whatsoever to the
Ecuadorian Institute of Social Security. That there are no material transactions
that have not been appropriately recorded in the accounting records that support
the financial statements. That RECORCHOLIS S.A., in the management of its
corporate affairs, has followed the rules and laws of the Republic. That no
agreements exist to sell back the assets that form the company's capital. That
RECORCHOLIS S.A. does not have outstanding litigation of any nature, either as
plaintiff or defendant. THIRD: PURCHASE/SALE PROMISE. With such background, the
PROMISOR SELLERS state that

3

--------------------------------------------------------------------------------

they promise to give in sale and perpetual transfer in favor of the PROMISOR
BUYERS all the common registered stock they have in the share capital of MARINES
C.A. and RECORCHOLIS S.A., as well as their assets and liabilities. The sale of
such stock shall be made as follows: a) The PROMISOR SELLERS shareholders of
MARINES C.A.: BALTEK CORPORATION, represented by Mr. ANTONIO LUIS DIAZ, in his
capacity as Vice President for Latin American Operations; MADERAS SECAS C.A.,
MASECA, represented by Eng. JOSE SANDOVAL MUÑOZ, in his capacity as General
Manager; and BALMANTA S.A., represented by Eng. CARLOS NARANJO LINDAO, in his
capacity as SECOND MANAGER, promise to sell and transfer their stock to the
PROMISOR BUYERS, in the amounts indicated below: 1) BALTEK CORPORATION sixteen
thousand two hundred twenty-eight (16,228) shares; 2) MADERAS SECAS C.A., MASECA
twelve thousand eight hundred ninety (12,890) shares, and; 3) BALMANTA S.A.
fifteen thousand two (15,002) shares. Which is equivalent to all the stock
comprising the share capital of the company MARINES C.A., that is, Forty-Four
Thousand One Hundred Twenty (44,120) common registered shares with a par value
of forty cents of a dollar each. b) The PROMISOR SELLER shareholder of
RECORCHOLIS S.A.: The company MARINES C.A., represented by Eng. JOSE SANDOVAL
MUÑOZ, in his capacity as General Manager, promises to sell and transfer to the
PROMISOR BUYERS, one thousand (1,000) shares, which is equivalent to all the
stock that comprises the share capital of the company RECÓRCHOLIS S.A., that is,
One Thousand (1,000) common registered shares with a par value of one dollar
each. The PROMISOR SELLERS state that they promise to sell and transfer to the
PROMISOR BUYERS all their rights over the shares sold, including legal and
optional reserves, outstanding balances against the company, etc., such that the
PROMISOR BUYERS of each of the shares have full title thereto, as well as
ownership of all its assets and liabilities; and it is also evidenced that the
Promisor Sellers shall deliver the accounting books for the fiscal year two
thousand two, that is, through December 31 of two thousand two, closed. For
their part, the PROMISOR BUYERS state that they accept the present PURCHASE/SALE
PROMISE inasmuch as it is in their interest. FOURTH. PRICE. The total price
freely agreed by the contracting parties for all the stock of MARINES C.A. and
RECORCHOLIS S.A. is ONE MILLION FOUR HUNDRED THOUSAND UNITED STATES DOLLARS AND
00/100 (US$ 1,400,000.00), which price shall be paid as follows: A) The amount
of ONE HUNDRED THOUSAND UNITED STATES DOLLARS AND 00/100 (US$ 100,000.00) is
paid at this time through Check number two nine one five, from current account
number one three nine two eight nine—one, at Banco del Pacífico, issued in favor
of RECÓRCHOLIS S.A.; and the amount of ONE HUNDRED FIFTY THOUSAND UNITED STATES
DOLLARS AND 00/100 (US$ 150,000.00) through check no. two nine one six, from
current account no. one three nine two eight nine—one, at Banco del Pacífico,
issued in favor of RECÓRCHOLIS S.A., and a promissory note to the order of the
same beneficiary for the same amount, which is delivered as a guarantee of this
obligation, at this very moment to the Promisor Sellers and whose check shall be
cashed at the time the final assignment of the stock to the Promisor Buyers is
signed, at which time the promissory note left in guarantee of the same
obligation shall be returned. B) The balance, that is, the amount of ONE MILLION
ONE HUNDRED FIFTY THOUSAND UNITED STATES DOLLARS AND 00/100 (US$ 1,150,000.00)
shall be paid in four payments of TWO HUNDRED EIGHTY-SEVEN THOUSAND FIVE HUNDRED
AND 00/100 UNITED STATES DOLLARS (US$ 287,500.00) each, through four checks and
four promissory notes as order paper for the same amount, with the following
collection and due dates, respectively: One) April tenth of the year two
thousand three; Two) October tenth of the year two thousand three; Three) April
tenth of the year two thousand four; and Four) October tenth of the year two
thousand four. An annual interest rate of eight percent is established for this
balance, payable on the due date of each partial payment, together with the
respective capital. The aforementioned checks and promissory notes shall be
issued to the order of whomever the Promisor Sellers indicate and delivered by
the Promisor Buyers at the time the Final Purchase/Sale and Assignment of Stock
document is signed. To guarantee payment of the balance established in this
number, the Promisor Buyers shall grant to the Promisor Sellers or to whom they
designate, a Mortgage and Voluntary Prohibition against Transfer on the assets
covered by the present purchase/sale promise. FIFTH: TERM. The term for
formalizing the Final Purchase/Sale Document for the companies MARINES C.A. and
RECÓRCHOLIS S.A. and for the Final Assignment of the stock of

4

--------------------------------------------------------------------------------

those same companies, is through January Thirty-First of Two Thousand Three.
SIXTH: DEPOSITS AND OTHER STATEMENTS. The parties establish the amount of ONE
HUNDRED THOUSAND AND 00/100 UNITED STATES DOLLARS (US$ 100,000.00) as a penalty
against the party who fails to enter into the final purchase/sale, which amount
shall be delivered as indemnification to the other party, as follows: a) If the
nonperformance is on the part of the Promisor Sellers, they shall return to the
Promisor Buyers the advance payment of One Hundred Thousand and 00/100 United
States Dollars that they receive at this time and also deliver the amount of One
Hundred Thousand and 00/100 United States Dollars, granting the Promisor Buyers
a period of two months for them to remove or harvest the shrimp sown in the
shrimp beds; b) If the nonperformance is on the part of the Promisor Buyers, the
advance payment they hereby deliver in the amount of One Hundred Thousand and
00/100 United States Dollars shall remain with the Promisor Sellers, as well as
any improvement, investment, or sowing of shrimp the Promisor Buyers have
performed, who shall deliver the facilities immediately. The Promisor Sellers
establish that if the Final Sale is made up to December Twenty-Seventh of Two
Thousand Two and if the Promisor Buyers pay the Balance established in number
three of the Fourth Clause, in cash, by the date indicated, they shall be
granted a discount of FOUR HUNDRED THOUSAND AND 00/100 UNITED STATES DOLLARS
(US$ 400,000.00) on the Total Price, that is to say that the TOTAL PRICE would
become the amount of ONE MILLION AND 00/100 UNITED STATES DOLLARS (US$
1,000,000.00) and the balance payable would be the amount of SEVEN HUNDRED FIFTY
THOUSAND AND 00/100 (US$ 750,000.00) UNITED STATES DOLLARS, which amount shall
have to be paid in a certified check to the order of such natural or legal
person as the Promisor Sellers indicate. In the event that the Promisor Buyers
cannot pay the balance by December twenty-seventh of two thousand two, the
Promisor Sellers shall grant a grace period for the Promisor Buyers to pay the
cash balance, through February sixth of two thousand three, with which they may
enjoy the benefit of the discount on the Total Price detailed above. The
PROMISOR SELLERS, as the only current shareholders of the share capital of
MARINES C.A. and RECORCHOLIS S.A. state: a) that they understand, know, and are
aware that that stated above in the Second Clause by the Legal Representative
and officers of Marines C.A. and Recórcholis S.A. strictly adheres to the truth;
b) that there are no debts due, or coming due, or breached obligations or
obligations pending performance to give, to or not to do in favor of natural or
legal, public, or private third persons, except such as are indicated in the
aforementioned balance sheet; c) that the balance sheets submitted disclose the
financial position of MARINES C.A. and RECORCHOLIS S.A. at November thirtieth of
two thousand two; d) that the PROMISOR BUYERS, by acquiring all the stock in
such companies, acquire their assets and liabilities. SEVENTH: MATERIAL DELIVERY
OF THE ASSETS BELONGING TO MARINES C.A. AND RECORCHOLIS S.A. The material
delivery of the assets owned by Marines C.A. and Recórcholis S.A. shall be
performed after the signing of the present certified instrument, pursuant to
such schedule as is established by common accord and based on the inventory
contained as an integral part of the present certified document. Once the assets
are delivered and while the final sale and assignment of the stock of the
companies Marine C.A. and Recórcholis S.A. has not been executed, the Promisor
Buyers are liable to the Promisor Sellers for the proper care and maintenance of
the assets in reference. EIGHTH: DISPUTES. The contracting parties state that
any dispute related to the interpretation and performance of the present
contract shall be heard and resolved by any of the Civil Courts of Guayaquil, in
a summary oral proceeding. Mr. Notary Public, please incorporate the authorizing
documents and add the customary clauses required for the full effectiveness and
validity of this contract. Signature) Attorney Jacob Cueva González. License
Number Nine Thousand Seven Hundred Fifty-Six from the Bar Association of Guayas.
TO THIS POINT THE DRAFT IS CERTIFIED AND THE TEXT IS RATIFIED BY THE GRANTORS.
All authorizing documents as were delivered to me are attached to this certified
document. The persons appearing herein presented me their citizenship
identifications and voter registration cards. This document having been read
aloud to the grantors from beginning to end, by me the Notary, they approve it
and sign it in a single act with me. So sworn.

5

--------------------------------------------------------------------------------

for BALTEK CORPORATION

[signature]
MR. ANTONIO LUIS DÍAZ
PASSPORT No. [hw:] 094641725

for MADERAS SECAS C.A., MASECA

[signature]
ENG. JOSE ALBERTO SANDOVAL MUÑOZ
ID No. [hw:] 09.02308816
Voter Reg. No. [hw:] 411199
R.U.C. No.

for BALMANTA S.A.

[signature]
ENG. CARLOS NARANJO LINDAO
ID No. [hw:] 0903523843
Voter Reg. No. [hw:] 74-0053
R.U.C. No.

for MARINES C.A.

[signature]
ENG. JOSE ALBERTO SANDOVAL MUÑOZ
ID No. [hw:] 09.02308816
Voter Reg. No. [hw:] 411199
R.U.C. No.

[signature]
ENG. VICENTE OLLAGUE LOYOLA
ID No. [hw:] 0902147842
Voter Reg. No. [hw:] 75-0055
R.U.C. No.

[signature]
DR. RÉCHER VIVANCO CÓRDOVA
ID No. [hw:] 110182983-4
Voter Reg. No. [hw:] 2540129
R.U.C. No.

[signature]
MRS. LUZ SIERRA DE VIVANCO
ID No. [hw:] 070525616-4
Voter Reg. No.
R.U.C. No.

6

--------------------------------------------------------------------------------
